


109 HR 5456 IH: To respond to the crisis of illegal immigration in the

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5456
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security,
			 Education and the
			 Workforce, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To respond to the crisis of illegal immigration in the
		  United States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Illegal Immigration Crisis Response Act of 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					Sec. 4. Border security.
					Sec. 5. English as official language of the United
				States.
					Sec. 6. Illegal aliens living in the United States.
					Sec. 7. Visa tightening for temporary workers.
				
			2.FindingsCongress finds the following:
			(1)The illegal entry of dangerous gang
			 members, such as MS-13, is a direct threat to the security of the United
			 States.
			(2)The continuing rise
			 of illegal immigration increases the chances that a terrorist will gain entry
			 into the United States undetected.
			(3)The rising cost to
			 American taxpayers to support housing, health care, education expenses, and
			 criminal justice for illegal aliens has reached between $11 billion and $22
			 billion per year.
			(4)Any attempt to
			 deal with the illegal aliens currently living in the United States must be
			 dealt with after the United States has secured its borders in order to prevent
			 a flood of illegal aliens seeking to take advantage of any programs for
			 citizenship.
			(5)Deportation of the
			 estimated 12 to 20 million illegal aliens currently residing in the United
			 States is not feasible.
			(6)Placing illegal
			 aliens currently living in the United States on a path to citizenship is the
			 least desirable option, but is one of many options the United States must
			 examine.
			(7)Amnesties that
			 have passed before were unsuccessful because they did not fully execute a
			 border security program at the same time.
			3.Sense of
			 CongressIt is the sense of
			 Congress that the worsening crisis of illegal immigration needs to be
			 solved.
		4.Border
			 security
			(a)Full-time
			 active-duty border patrol agentsIn order to fulfill the requirement under
			 section 5202 of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458) (relating to an increase in the number of positions for
			 full-time active-duty border patrol agents within the Department of Homeland
			 Security), and subject to the availability of appropriations for such purpose,
			 the Secretary of Homeland Security shall—
				(1)increase incentives to recruit individuals
			 to become such agents by offering such individuals repayment of higher
			 education loans; and
				(2)establish a Border Patrol Agent Training
			 Program modeled on the Reserve Officers’ Training Corps under which individuals
			 are provided with one year of tuition reimbursement for each year of service as
			 a full-time active-duty border patrol agent.
				(b)Deployment of
			 technologyThe Secretary of
			 Homeland Security is authorized to deploy newly developed technologies, such as
			 infrared cameras, motion detectors, and unmanned aerial surveillance vehicles,
			 to secure the international land and maritime borders of the United
			 States.
			(c)Construction of
			 border fenceThe Secretary of
			 Homeland Security is authorized to construct a border security fence along
			 portions of the southern international land border of the United States as the
			 Secretary determines necessary.
			(d)Admission to the
			 United StatesNot later than
			 one year after the date of the enactment of this Act, no individual may be
			 admitted to the United States unless such individual presents to an immigration
			 officer appropriate documentation, such as an authentic, valid passport issued
			 by the government of a foreign country or by the Government of the United
			 States, a valid nonimmigrant or immigrant visa, a United States driver’s
			 license, an alien registration card, or a border crossing identification
			 card.
			5.English as official
			 language of the United States
			(a)In
			 generalTitle 4, United States Code, is amended by adding at the
			 end the following new chapter:
				
					6Official
				language
						161.Official
				language of the United StatesThe official language of the United States
				is English.
						162.Preserving and
				enhancing the role of the official languageRepresentatives of the Federal Government
				shall have an affirmative obligation to preserve and enhance the role of
				English as the official language of the Federal Government. Such obligation
				shall include encouraging greater opportunities for individuals to learn the
				English language.
						163.Official
				functions of Government to be conducted in English
							(a)Official
				functionsThe official functions of the Government of the United
				States shall be conducted in English.
							(b)ScopeFor
				the purposes of this section, the term United States means the
				several States and the District of Columbia, and the term official
				refers to any function that (i) binds the Government, (ii) is required by law,
				or (iii) is otherwise subject to scrutiny by either the press or the
				public.
							(c)Practical
				effectThis section shall apply to all laws, public proceedings,
				regulations, publications, orders, actions, programs, and policies, but does
				not apply to—
								(1)teaching of
				languages;
								(2)requirements under
				the Individuals with Disabilities Education Act;
								(3)actions,
				documents, or policies necessary for national security, international
				relations, trade, tourism, or commerce;
								(4)actions or
				documents that protect the public health and safety;
								(5)actions or
				documents that facilitate the activities of the Bureau of the Census in
				compiling any census of population;
								(6)actions that
				protect the rights of victims of crimes or criminal defendants; or
								(7)using terms of art
				or phrases from languages other than English.
								164.Uniform English
				language rule for naturalization
							(a)Uniform language
				testing standardAll citizens should be able to read and
				understand generally the English language text of the Declaration of
				Independence, the Constitution, and the laws of the United States made in
				pursuance of the Constitution.
							(b)CeremoniesAll
				naturalization ceremonies shall be conducted in English.
							165.Rules of
				constructionNothing in this
				chapter shall be construed—
							(1)to prohibit a
				Member of Congress or any officer or agent of the Federal Government, while
				performing official functions, from communicating unofficially through any
				medium with another person in a language other than English (as long as
				official functions are performed in English);
							(2)to limit the
				preservation or use of Native Alaskan or Native American languages (as defined
				in the Native American Languages Act);
							(3)to disparage any
				language or to discourage any person from learning or using a language;
				or
							(4)to be inconsistent
				with the Constitution of the United States.
							166.StandingA person injured by a violation of this
				chapter may in a civil action (including an action under chapter 151 of title
				28) obtain appropriate
				relief.
						.
			(b)Clerical
			 amendmentThe table of chapters at the beginning of title 4,
			 United States Code, is amended by inserting after the item relating to chapter
			 5 the following new item:
				
					
						Chapter 6. Official
				Language
					
					.
			(c)General rules of
			 construction for English language texts of the laws of the United
			 States
				(1)In
			 generalChapter 1 of title 1, United States Code, is amended by
			 adding at the end the following new section:
					
						8.General rules of
				construction for laws of the United States
							(a)English language
				requirements and workplace policies, whether in the public or private sector,
				shall be presumptively consistent with the laws of the United States;
				and
							(b)Any ambiguity in
				the English language text of the laws of the United States shall be resolved,
				in accordance with the last two articles of the Bill of Rights, not to deny or
				disparage rights retained by the people, and to reserve powers to the States
				respectively, or to the
				people.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 title 1, United States Code, is amended by inserting after the item relating to
			 section 7 the following new item:
					
						
							8. General Rules of Construction for Laws
				of the United
				States.
						
						.
				(d)Implementing
			 regulationsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall issue for
			 public notice and comment a proposed rule for uniform testing English language
			 ability of candidates for naturalization, based upon the principles
			 that—
				(1)all citizens should
			 be able to read and understand generally the English language text of the
			 Declaration of Independence, the Constitution, and the laws of the United
			 States which are made in pursuance thereof; and
				(2)any exceptions to
			 this standard should be limited to extraordinary circumstances, such as
			 asylum.
				6.Illegal aliens
			 living in the United States
			(a)Establishment of
			 Office of Alien RegistrationNot later than six months after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall establish
			 in the Department of Homeland Security an Office of Alien Registration (in this
			 section referred to as the Office) that shall be responsible for
			 managing the registration, adjustment, and citizenship process under this
			 section of aliens who are unlawfully present in the United States.
			(b)Registration
			 with Office
				(1)In
			 generalExcept as provided in paragraph (2), if an alien who is
			 unlawfully present in the United States can prove to the satisfaction of the
			 Secretary of Homeland Security, in accordance with regulations promulgated by
			 the Secretary, that such alien was continuously physically present in the
			 United States since the date of the introduction in the House of
			 Representatives of the Illegal Immigration Crisis Response Act of 2006 (109th
			 Congress), such alien may register with the Office under this section during
			 the six-month period beginning on the date of the establishment of the
			 Office.
				(2)Prohibition on
			 registration of criminal aliens and terroristsThe Secretary may
			 not register an alien under this subsection unless the Secretary has verified,
			 including by screening against an appropriate terrorist watchlist and through a
			 criminal background check, that the alien is not inadmissible on any ground
			 under paragraph (2) or (3) of section 212(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)) (relating to inadmissibility on criminal and related
			 grounds activities and on security and related grounds, including
			 terrorism).
				(3)Identification
			 cards provided
					(A)Temporary
			 identification cardAt the time of registration under this
			 subsection, an alien shall be issued a temporary identification card by the
			 Office and shall provide the Office with information necessary for the issuance
			 of a permanent identification card under subparagraph (B).
					(B)Permanent
			 identification cardThe Office shall, as expeditiously as
			 practicable, mail to an alien who has registered under this section a permanent
			 identification card. Such permanent identification cards shall be
			 tamper-resistant and counterfeit-proof and shall feature a common
			 machine-readable technology with defined minimum data elements, including the
			 following information:
						(i)The alien’s full legal name.
						(ii)The
			 alien’s date of birth.
						(iii)The alien’s
			 gender.
						(iv)A
			 digital photograph of the alien.
						(v)The
			 alien’s address of principal residence.
						(vi)The
			 alien’s signature.
						(vii)Physical
			 security features, similar to those in use for United States currency, designed
			 to prevent tampering, counterfeiting, or duplication of the identification card
			 for fraudulent purposes.
						(viii)A
			 biometric component, such as a fingerprint or an iris scan.
						(4)FeesAn alien shall pay to the Office a fee for
			 the costs associated with—
					(A)registration of
			 such an alien under this subsection; and
					(B)providing such an
			 alien with such temporary and permanent identification cards.
					(5)Surrender of
			 cardAt the time of the naturalization of an alien registered
			 under this subsection, such an alien shall surrender to the Office the alien’s
			 temporary and permanent identification cards.
				(c)Expedited
			 removal and criminal penalties for nonregistered aliens
				(1)Expedited
			 removal
					(A)In
			 generalExcept as provided in subparagraph (B), notwithstanding
			 any other provision of law—
						(i)any
			 alien who—
							(I)is unlawfully
			 present in the United States;
							(II)is not registered
			 under subsection (b), or is so registered but or has not satisfied the
			 requirements of subsection (e); and
							(III)is apprehended
			 in the United States at a location that is not along the international land or
			 maritime borders of the United States;
							shall be
			 immediately detained and presented before an immigration judge (as defined in
			 section 101(b)(4) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(4)));(ii)the name and fingerprints of such alien
			 shall be added to an appropriate watch list maintained by the Department of
			 Homeland Security concerning aliens who have been unlawfully present in the
			 United States; and
						(iii)the judge shall
			 order the alien immediately removed from the United States without being
			 released from detention and without further hearing or review in the same
			 manner as an alien described in subparagraph (A)(i) of section 235(a)(1) of
			 such Act (8 U.S.C. 1225(a)(1)) is subject to immediate removal from the United
			 States under the provisions of such section.
						(B)ExceptionIn
			 the case of an alien who is eligible to register under subsection (b),
			 subparagraph (A) shall not apply until after the last day of the six-month
			 registration period provided under such subsection.
					(2)Criminal
			 penalties for subsequent unlawful presenceAn alien who is removed from the United
			 States under paragraph (1) and who is subsequently determined to be unlawfully
			 present in the United States shall be imprisoned for not more than five years
			 and fined in accordance with title 18, United States Code, and shall be removed
			 from the United States under such paragraph after having completed the term of
			 imprisonment.
				(d)Temporary
			 resident status
				(1)In
			 generalUpon registration under subsection (b), the Secretary of
			 Homeland Security shall adjust the status of such an alien to that of an alien
			 lawfully admitted for temporary residence.
				(2)Period of
			 validitySuch temporary status shall be valid for a period of 15
			 months beginning on the date of the adjustment but shall be extended during the
			 pendency of an application for adjustment to lawful permanent resident status
			 under subsection (e)(1)(A).
				(3)Termination of
			 status and removal from United StatesThe Secretary shall terminate the status of
			 an alien provided lawful temporary residence under this section and remove such
			 alien from the United States in accordance with subsection (c) in the same
			 manner as an alien described in such subsection is subject to removal
			 if—
					(A)the Secretary determines that such alien
			 was in fact not eligible for registration under subsection (b); or
					(B)such alien—
						(i)commits an act
			 that makes such alien inadmissible to the United States as an immigrant;
			 or
						(ii)is
			 convicted of any felony or three or more misdemeanors committed in the United
			 States.
						(e)Subsequent
			 adjustment to permanent residence
				(1)In
			 generalThe Secretary of Homeland Security shall adjust the
			 status of an alien provided lawful temporary resident status under subsection
			 (d) (which has not be terminated or subject to termination under paragraph (3)
			 of such subsection) to that of an alien lawfully admitted for permanent
			 residence if such alien satisfies the following requirements:
					(A)Timely
			 application after one year’s residenceSuch alien submits to the Office an
			 application for such adjustment during the three month period beginning with
			 the twelfth month that begins after the date such alien was granted such
			 temporary resident status.
					(B)Basic
			 citizenship skillsSuch alien demonstrates to the satisfaction of
			 the Secretary of Homeland Security that such alien satisfies the requirements
			 of section 312(a) of the Immigration and Nationality Act (8 U.S.C. 1423(a))
			 (relating to an understanding of the English language, including an ability to
			 read, write, and speak words in ordinary usage in the English language, and a
			 knowledge and understanding of the fundamentals of the history, and of the
			 principles and form of government, of the United States).
					(2)Relation to
			 naturalization examinationIn
			 accordance with regulations of the Secretary of Homeland Security, an alien who
			 has demonstrated under paragraph (1)(B) that such alien satisfies the
			 requirements of section 312(a) of the Immigration and Nationality Act (8 U.S.C.
			 1423(a)) may be considered to have satisfied the requirements of such section
			 for purposes of becoming naturalized as a citizen of the United States under
			 title III of such Act.
				(3)Removal from
			 United States for failure to adjust statusIf an alien obtains
			 lawful temporary resident status and does not satisfy the requirements of this
			 subsection for adjustment to lawful permanent residence, such alien shall be
			 removed from the United States in accordance with subsection (c) in the same
			 manner as an alien described in such subsection is subject to removal.
				(f)Employer
			 responsibilities
				(1)In
			 generalEach employer in the United States that employs an alien
			 who is eligible for registration under subsection (b) and who is not otherwise
			 so registered shall register such alien with the Office under such
			 subsection.
				(2)PenaltiesAn employer that violates the requirement
			 of paragraph (1) shall be fined by the Office in an amount not to exceed
			 $50,000 for each such alien with respect to whom such a violation
			 occurs.
				(g)Payment of
			 taxesBeginning on the date
			 of an alien’s registration under subsection (b), such an alien shall be liable
			 for the payment of all applicable Federal, State, and local taxes.
			(h)NaturalizationAn
			 alien who is registered with the Office under subsection (b) and whose status
			 has been adjusted under subsection (e) to that of an alien lawfully admitted
			 for permanent residence is eligible for naturalization under title III of the
			 Immigration and Nationality Act if such an alien satisfies the requirements for
			 otherwise applicable.
			7.Visa tightening
			 for temporary workersVisas
			 issued to nonimmigrants under subparagraph (H)(ii) of section 101(a)(15) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) shall be
			 tamper-resistant and counterfeit-proof and shall contain a biometric component,
			 such as a fingerprint or an iris scan, that is substantially similar to the
			 biometric component required under section 6(b)(3)(B)(viii).
		
